            Case 1:13-cv-07453-RA Document 228 Filed 01/18/19 Page 1 of 1




                                                           350 Linden Oaks, Third Floor, Rochester NY 14625 | bsk.com

                                                                                          KATHERINE MCCLUNG
                                                                                               kmcclung@bsk.com
                                                                                                 P: 585-362-4703
                                                                                                 F: 585-362-4773
January 18, 2019

via Electronic Filing

Hon. Ronnie Abrams
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom No. 1506
New York, New York 10007

Re:       Perez, et al. v. Isabella Geriatric Center, Inc., No. 13-cv-07453

Dear Judge Abrams:

Our firm represents the Defendant in the above-reference matter. I write in response to today’s
order, setting a conference to discuss the proposed settlement agreement for January 23, 2019 at
11:00 a.m. Unfortunately, I have a full-day mediation scheduled in Buffalo, New York on that
day. I am writing to request that the conference be rescheduled. I have conferred with Plaintiffs’
counsel, and confirmed that counsel for all parties are available on the following alternative dates
and times:

         January 22nd – before 12 p.m. or after 2 p.m.
         January 24th – any time
         February 4th – any time
         February 5th – any time

Thank you for your consideration of this request.

Sincerely,

BOND, SCHOENECK & KING, PLLC

/s/ Katherine McClung

Katherine McClung

cc:       David Harrison
          Julie Salwen
          Ernest Stolzer



                                                                                                           3285053.2
